Order entered November 26, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00422-CR

                                ARACELY MEZA, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 291st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F16-00230-U

                                           ORDER
        Before the Court is court reporter Sasha Brooks’s November 19, 2018 third request for an

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed on or before December 10, 2018.

        We caution Ms. Brooks that the failure to file the record by that time may result in the

Court taking whatever remedies it has available to ensure this appeal proceeds in a timely

fashion, including abating the appeal for a hearing or ordering that Ms. Brooks not sit until the

record is filed.

                                                     /s/   LANA MYERS
                                                           JUSTICE